Citation Nr: 0430373	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for depressive 
affective disorder.

3.  Entitlement to service connection for chronic ischemic 
heart disease.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for hyperlipedemia.

6.  Entitlement to service connection for bilateral leg pain 
with inflammation.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
costochondritis, depressive affective disorder, chronic 
ischemic heart disease, hypothyroidism, hyperlipedemia, 
bilateral leg pain with inflammation, and a back disability.  
In the July 2002 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation effective April 10, 2001.

The veteran has made statements claiming service connection 
for post-traumatic stress disorder.  Because this issue has 
not been adjudicated, The Board refers it to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran was afforded VA examinations in June 2001 and May 
2002 to evaluate his left ear hearing loss.  He has submitted 
the report of a private hearing examination conducted in 
August 2002.  That examination showed a more severe hearing 
loss than was reported on the VA examinations, but it is not 
clear whether the private examination was conducted in 
accordance with the provisions of 38 C.F.R. § 4.85 (2004).  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Also, in June 2001, the veteran was afforded a mental 
disorders examination, a joints examination, a cardio 
examination, and a general examination by VA.  In all the 
examinations except the general examination, the examiners 
clearly stated that there were no medical records available 
for review.  

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002), have not been satisfied with respect to 
the issues in appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet. App. 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (2003); see 38 C.F.R. § 19.9 (2004).  Where 
the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.'"  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993). 

Moreover, there is evidence that the veteran is currently 
receiving benefits from the Social Security Administration.  
There are no Social Security records, aside from those 
detailing the amount of monthly payments, associated with the 
claims folder.  VA has an obligation to obtain the Social 
Security records pertaining to the issues in this claim.  
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

Accordingly, this case is REMANDED for the following action:

1.  The AMC or RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

2.  The AMC or RO should schedule the 
veteran for a VA audiometric examination 
to assess the current severity of his 
service-connected left ear hearing loss.  
The claims folder must be made available 
for review in connection with the 
examination. 

3.  The veteran's claims folder should be 
referred to the examiners who conducted 
the June 2001 examinations.  The 
examiners should acknowledge review of 
the claims folder in an addendum to the 
June 2001 examination reports.  The 
examiners should give an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's disabilities 
(costochondritis, depressive affective 
disorder, chronic ischemic heart disease, 
hypothyroidism, hyperlipedemia, bilateral 
leg pain with inflammation, and a back 
disability) are the result of a disease 
or injury during the veteran's period of 
active service.  A rationale should be 
given for all opinions.  

If the examiners who conducted the June 
2001 examinations are unavailable, 
another qualified medical professional 
may furnish the necessary opinion. 

4.  The AMC or RO should then 
readjudicate the claims, and if the 
issues remain denied, issue a 
supplemental statement of the case.  If 
otherwise in order, the claims folder 
should then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

